Exhibit 10.1

 

January 14, 2019

 

TO:                                                                        
NEWMONT MINING CORPORATION (the “Acquiror” or “you”)

 

Dear Sirs/Madams:

 

Re:                             Support and Voting Agreement

 

BACKGROUND

 

I (the “Holder”) understand that you and Goldcorp Inc. (the “Company”) wish to
enter into an arrangement agreement dated as of the date hereof (the
“Arrangement Agreement”) contemplating the acquisition by the Acquiror of all of
the issued and outstanding common shares of the Company (“Goldcorp Shares”)
pursuant to a plan of arrangement under the provisions of the Business
Corporations Act (Ontario).

 

Capitalized terms used in this letter agreement not otherwise defined herein
shall have the respective meanings given to them in the Arrangement Agreement.

 

I, [            ], am the beneficial owner of, or exercise control or direction
over, [   ] Goldcorp Shares (the “Holder Shares”), [   ] Goldcorp Options (the
“Holder Options”), and [   ] Goldcorp RSUs (the “Holder RSUs”). The Holder
Shares, the Holder Options, and the Holder RSUs, together with any other
securities of the Company directly or indirectly acquired by or issued to me
during the term of this Agreement, are collectively referred to herein as the
“Holder Securities”.

 

REPRESENTATIONS, WARRANTIES AND AGREEMENTS OF THE HOLDER

 

I hereby agree, in my capacity as securityholder and not in my capacity as an
officer or director of the Company:

 

1.                                      at any meeting of shareholders of the
Company to be held to consider the Arrangement (including the Goldcorp Meeting)
or any of the other transactions contemplated by the Arrangement Agreement, or
any adjournment or postponement thereof or in any other circumstances upon which
a vote, consent or other approval (including by written consent in lieu of a
meeting) with respect to the Arrangement or any of the transactions contemplated
by the Arrangement Agreement is sought, to be counted as present for purposes of
establishing quorum and to vote or to cause to be voted (and not withdraw any
proxies or change its vote in respect thereof) the Holder Shares and any other
Holder Securities entitled to be voted in respect of such matter, if any (a) in
favour of the approval, consent, ratification and adoption of the Arrangement
Resolution and any other matter necessary for the consummation of the
Arrangement, and (b) against any resolution, any action, proposal, transaction
or agreement proposed by any other Person, that could reasonably be expected to
adversely affect or reduce the likelihood of the successful completion of the
Arrangement or delay or interfere with, the completion of the Arrangement;

 

2.                                      if requested by you, acting reasonably,
to deliver or to cause to be delivered to the Company’s transfer agent duly
executed proxies or voting information forms, such

 

--------------------------------------------------------------------------------



 

proxies or voting information forms (a) instructing the holder thereof to vote
(i) in favour of the Arrangement Resolution and any other matter necessary for
the consummation of the Arrangement, and (ii) against any matter that could
reasonably be expected to adversely affect or reduce the likelihood of the
successful completion of the Arrangement or delay or interfere with, the
completion of the Arrangement, and (b) naming those individuals as may be
designated by the Company in the management proxy circular in connection with
the meeting of shareholders of the Company at which the Arrangement Resolution
will be voted on;

 

3.                                      not to exercise any rights to dissent or
rights of appraisal in connection with the Arrangement;

 

4.                                      not take any other action of any kind,
including voting or not voting any of the Holder Securities, that would
reasonably be expected to preclude, delay or interfere with the completion of
the Arrangement; and

 

5.                                      not to, directly or indirectly, sell,
transfer, pledge or assign or agree to sell, transfer, pledge or assign any of
the Holder Securities or any interest therein without your prior written
consent, other than pursuant to the Arrangement Agreement; provided that the
foregoing shall not apply to transactions pursuant to a trading plan pursuant to
Rule 10b5-1 that is in existence on the date hereof or established in accordance
with the Company’s policies; provided, that such newly established plan does not
provide for the sale of Holder Securities prior to the termination of this
letter agreement.

 

Notwithstanding anything in this letter agreement to the contrary, if the
Goldcorp Board makes a Goldcorp Change in Recommendation, I shall be entitled to
abstain from voting on (a) the approval, consent, ratification and adoption of
the Arrangement Resolution and any other matter necessary for the consummation
of the Arrangement, and (b) any matter that could reasonably be expected to
adversely affect or reduce the likelihood of the successful completion of the
Arrangement or delay or interfere with, the completion of the Arrangement.

 

I hereby represent and warrant that, subject to the terms of the Holder Options,
and the Holder RSUs, (a) I am the beneficial owner of, or exercise control or
direction over, the Holder Securities, with good title thereto free and clear of
any and all Liens, (b) I have the sole and exclusive right to vote (if
applicable) and sell all of the Holder Securities, and, other than pursuant to
this letter agreement, none of the Holder Securities is subject to any proxy,
power of attorney, attorney-in-fact, voting trust, vote pooling, or other
agreement with respect to the right to vote, call meetings of shareholders or
give consents or approvals of any kind, (c) except for the Arrangement
Agreement, no person has any agreement or option, or any right or privilege
(whether by law, pre-emptive or contractual) capable of becoming an agreement or
option for the purchase, acquisition or transfer from me of any of the Holder
Securities or any interest therein or right thereto, (d) the only securities of
the Company beneficially owned by me and/or over which I exercise control,
directly or indirectly, on the date hereof are the Holder Securities set forth
on the first page hereof; and (e) this letter agreement has been duly executed
and delivered and is a valid and binding agreement, enforceable against the
Holder in accordance with its terms, subject to bankruptcy, insolvency and other
similar Laws affecting creditor rights, generally and to principles of equity,
and the performance by the Holder of its obligations hereunder will not
constitute a violation or breach of or default under, or conflict with any

 

2

--------------------------------------------------------------------------------



 

constating documents of the Holder, if applicable, contract, commitment,
agreement, understanding or arrangement of any kind to which the Holder is or
will be a party and by which the Holder will be bound at the time of such
performance. The representations and warranties of the Holder set forth in this
paragraph shall not survive the completion of the Arrangement and will expire
and be terminated on the earlier of the Effective Time and the date on which
this letter agreement is terminated in accordance with its terms.

 

Notwithstanding any provision of this letter agreement to the contrary, (a) but
subject to the terms and conditions of the Arrangement Agreement, I, in my
capacity as director or officer of the Company, shall not be limited or
restricted in any way whatsoever in the exercise of my fiduciary duties as
director or officer of the Company, and (b) I will be entitled to exercise my
rights under the Holder Options, and the Holder RSUs to acquire Goldcorp Shares
(which Goldcorp Shares, will be subject to the terms of this letter agreement).

 

I acknowledge that the I: (a) have: (i) read this letter agreement in its
entirety, understand it and agree to be bound by its terms and conditions; and
(ii) been granted the opportunity to ask questions of, and to receive answers
from, the Company’s legal counsel concerning the terms and conditions of this
letter agreement; (b) have been advised to seek independent legal advice with
respect to the execution and delivery of this letter agreement and have received
such advice or have, without undue influence, elected to waive the benefit of
any such advice; and (c) am entering into this letter agreement voluntarily.

 

REPRESENTATIONS AND WARRANTIES AND AGREEMENTS OF THE ACQUIROR

 

The Acquiror hereby represents and warrants to the Holder that the Acquiror
validly subsists under the laws of Delaware and has all necessary corporate
power and capacity to execute and deliver the letter agreement and to perform
its obligations hereunder, and the execution and delivery of this letter
agreement by the Acquiror and the consummation of the transactions contemplated
hereby have been duly authorized by all necessary corporate action on the part
of the Acquiror and is a valid and binding agreement, enforceable against the
Acquiror in accordance with its terms, subject to bankruptcy, insolvency and
other similar Laws affecting creditor rights, generally and to principles of
equity, and the performance by the Acquiror of its obligations hereunder will
not constitute a violation or breach of or default under, or conflict with
(i) any contract, commitment, agreement, understanding or arrangement of any
kind to which the Acquiror will be a party and by which the Acquiror will be
bound at the time of such performance, and (ii) to its knowledge, any applicable
Laws, and acknowledges that the Holder is relying on such representations and
warranties in connection with entering into this letter agreement.  The
representations and warranties of the Acquiror set forth in this paragraph shall
not survive the completion of the Arrangement and will expire and be terminated
on the earlier of the Effective Time and the date on which this letter agreement
is terminated in accordance with its terms.

 

Notwithstanding any other provision of this letter agreement, the Acquiror
hereby agrees and acknowledges that the Holder is bound hereunder solely in its
capacity as a securityholder of the Company and that the provisions hereof shall
not be deemed or interpreted to bind the Holder in its capacity as a director or
officer of the Company (if the Holder holds such office).  Without limiting the
foregoing, the Acquiror acknowledges and agrees that (a) action taken by the
Holder in its capacity as director or officer of the Company shall not be a
violation of this letter

 

3

--------------------------------------------------------------------------------



 

agreement; and (b) nothing in this letter agreement shall prevent the Holder
from serving as, or fulfilling its fiduciary duties as, a director of the
Company.

 

GENERAL

 

The parties agree that the details of this letter agreement may be described in
any press release, information circular or other communication prepared by the
Company or the Acquiror in connection with the Arrangement and in any material
change report prepared by the Company in connection with the execution and
delivery of this letter agreement and further agree to this letter agreement
being made publicly available, including by filing on SEDAR and by any filings
made under the securities laws of the United States or any state thereof
(including disclosure of each parties’ identity, ownership of Holder Securities
and the nature of the parties’ commitments, arrangements and understandings
under this letter agreement and any other information required by applicable
Law), in accordance with applicable securities Laws.

 

This letter agreement shall terminate and be of no further force or effect only
upon the earliest of: (a) our written agreement; (b) the termination of the
Arrangement Agreement in accordance with its terms; (c) if the Acquiror
decreases the amount of the Consideration set out in the Arrangement Agreement
or otherwise varies the terms of the Arrangement Agreement in a manner that is
materially adverse to the Holder, in either case without my consent; or (d) the
Effective Time.

 

This letter agreement shall be governed by the laws of the Province of Ontario
and the federal laws of Canada applicable therein.

 

This letter agreement shall be binding upon you and I and upon our respective
heirs, legal representatives, successors and permitted assigns (as applicable),
provided that neither you nor I may assign, delegate or otherwise transfer any
of our respective rights, interests or obligations under this letter agreement
without the prior written consent of the other, except that you may assign,
delegate or otherwise transfer any of your rights, interests or obligations
under this letter to an affiliate, without reducing your obligations hereunder.

 

The parties acknowledge and agree that irreparable damage may occur in the event
any of the provisions of this letter agreement are not performed in accordance
with their specific terms or otherwise are breached or violated.  Accordingly,
the parties agree that, without posting bond or other undertaking, the parties
will be entitled to seek an injunction or injunctions to prevent breaches or
violations of the provisions of this letter agreement and to seek to enforce by
specific performance this letter agreement and the terms and provisions hereof
in any claim (whether at law or in equity, whether civil or criminal), cause of
action (whether in contract or tort or otherwise), hearing, charge, complaint,
demand or notice to, from, by or before any Governmental Entity having
jurisdiction over us and the matter in addition to any other remedy to which it
may be entitled, at law or in equity and the parties hereby waive any and all
defences which could exist in their favour in connection with such enforcement
and waive any requirement for security or the posting of any bond in connection
with such enforcement.

 

This letter agreement may be executed in any number of counterparts (including
counterparts by facsimile or electronic mail) and all such counterparts taken
together shall be deemed to constitute one and the same instrument. The parties
shall be entitled to rely upon delivery of an

 

4

--------------------------------------------------------------------------------



 

executed facsimile or similar executed electronic copy of this letter agreement,
and such facsimile or similar executed electronic copy shall be legally
effective to create a valid and binding agreement between the parties.

 

5

--------------------------------------------------------------------------------



 

If the foregoing is in accordance with your understanding and is agreed to by
you, please signify your acceptance by executing this letter agreement where
indicated below and returning the same to me, upon which this letter agreement
as so accepted shall constitute an agreement among us.

 

Yours truly,

 

 

 

 

Accepted and agreed on January 14, 2019.

 

NEWMONT MINING CORPORATION

 

 

 

 

 

Per:

 

 

 

Name:

 

 

Title:

 

 

6

--------------------------------------------------------------------------------